Opinion by
Head, J.,
The opinion sur motion for a new trial, filed by the learned court below, clearly sets forth the question of *371fact which was submitted to the jury and the circumstances out of which the contention of the parties arose. It is there pointed out that because of the language of the receipt and the incorporation into it of the various bills and memoranda referred to, parol evidence became both competent and necessary in order to determine the true subject of the settlement between the parties.
Being of opinion the view taken by the learned trial judge was the correct one, we can do no better than adopt the opinion referred to and affirm the judgment for the reason therein stated.